Citation Nr: 1737434	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  11-24 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for colorectal cancer.

2.  Entitlement to service connection for an essential tremor, claimed as Parkinson's disease.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from November 1970 to April 1989.

This matter comes before the Board of Veterans Appeals (Board) from October 2010 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and Roanoke, Virginia, respectively, that denied the Veteran's claim of entitlement to service connection for colorectal cancer and essential tremor.  Service connection for Parkinson's disease was separately denied in a November 2013 rating decision.  The Veteran filed timely appeals in connection with these claims.  

The issue of entitlement to service connection for colorectal cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Resolving doubt in the Veteran's favor, essential tremor had its onset during military service.


CONCLUSION OF LAW

The criteria for service connection for essential tremor have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases, including an organic disease of the nervous system, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that his diagnosed essential tremor had its onset in military service.  A review of the Veteran's service treatment records show complaints of shaking/tremors.  The Veteran has also submitted several lay statements, including statements from fellow servicemen, that corroborate his statements regarding the presence of tremors in service.

In order to determine whether the Veteran's current tremor disability had its onset in service or is otherwise causally related to service, the Veteran was afforded a VA examination in April 2013.  The Veteran reported that his tremor started gradually while he was on active duty with the Coast Guard in the mid 1970's.  He reported that he was seen for evaluation of the tremor during service and that medications were tried but were not effective.  After separation in 1989, the Veteran reported that the bilateral hand tremor had continued.  Eventually, the Veteran was sent to a neurology clinic in 2012 where he was diagnosed with essential tremor.  He was started on Primidone which he took for about 3 months but stated that it did not help.  The Veteran reported that the bilateral hand tremor was now constant and is worse when he was under a lot of stress.  He stated some days it was so severe that his wife had to cut his food and button his shirt.  He reported he gets embarrassed when he spills food on his clothing when he eats out.  He also reported that his handwriting has become very shaky and it is difficult for him to hold a pen and write at times.  The examiner noted the August 2012 neurology impression of likely essential tremor and no signs of Parkinson's disease.  After examination, the examiner found that the diagnosed essential tremor was less likely than not (less than 50) incurred in or caused by the claimed in-service injury event, or illness.  The examiner noted claims file review and relevant medical records.  The Veteran was noted to have tremors twice in service and also noted that a psychiatric noted dated in January 1989 documented that lithium augmentation had produced a severe lithium tremor.  The Veteran was also seen by Neurology for headaches in service and a normal neurological exam was documented with no tremor noted.  In addition, several of his periodic physical examinations were also negative for tremor.  The examiner then stated that no other documentation regarding tremor was found until 2012 when the Veteran was seen for evaluation of tremors and was diagnosed with essential tremor.  The examiner then opined that it was most likely that the tremors noted in service were the result of the lithium the Veteran had been taking at the time and not the essential tremor recently diagnosed, as 23 years passed before tremor was again noted in the Veteran's medical records.

In June 2017, the Veteran submitted the report of a private physician regarding his claim.  The physician stated that he had reviewed the Veteran's service treatment records and the post-service medical records from the Veteran's claims file.  The physician noted that the Veteran had been diagnosed with essential tremor and that this condition was not noted prior to service.  He indicated that the onset of essential tremor was often subtle with formal diagnosis decades later, as in the case of the Veteran.  It was also noted that the August 2012 report indicated that the shake in the left had begun "years ago" and had progressed to a functional disability.  No note was made of lithium induced tremor.  In addition, note was made of a May 2014 neurological consultation that indicated a long history of tremor with neurological examination consistent with essential tremor.  The examiner indicated that two neurological consultations in the record supported the conclusion that the acute lithium-related tremor and agitation were short lived and abated and had no role in the long term progression of essential tremor.  The physician also indicated that a review of the literature did not support lithium as causative of long term tremor, and a consultation with a neurologist experienced in movement disorders confirmed this conclusion.  The physician found that the record did document and showed more likely than not that the Veteran's current tremor was consistent with the natural progression of essential tremor. 
ability) Incurred in or caused by the claimed in-
Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for essential tremor is warranted in this case.  The record, including lay statements submitted by the Veteran, clearly indicate that the Veteran had tremors in service.  The April 2013 VA examiner found that the in-service tremor was likely transient and due to lithium treatment.  The June 2017 physician, however, concluded that lithium was likely unrelated to the long term progress of the Veteran's diagnosed tremors.  It was also noted that essential tremor could take decades before a formal condition is diagnosed, as was the case with the Veteran.  The Board finds that the June 2017 physician's report, in conjunction with the testimony of the Veteran and his fellow servicemen regarding observed and experienced tremors in service, as well as the continuation of the condition after service, renders the evidence at least in equipoise.  As such, service connection for essential tremor is warranted.  

In summary, the Board finds that the evidence is at least in relative equipoise and, as such, reasonable doubt has arisen and the claim is allowed.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for essential tremor is granted.


REMAND

The Veteran also claims entitlement to service connection for colorectal cancer.  Review of the Veteran's service treatment records does not show a diagnosis of colorectal cancer.  There is a notation of irritable bowel syndrome in June of 1986.  The Veteran's DD-214 shows that the Veteran's Military Occupational Specialty (MOS) was Machinery Technician.  Post-service treatment records indicate that the Veteran was diagnosed with rectal carcinoma in December 2005, approximately sixteen years after service separation.

The Veteran asserts that he was exposed to toxins in service, to include trichloroethylene, zinc, mercury, lead, lubricating and fuel oils, and asbestos.  He has submitted several lay statements, including from fellow servicemen, detailing such exposure.  The Veteran has also submitted articles that he contends document a correlation between exposure to toxins and the development of cancer.  He has not been afforded a VA examination.  This has not escaped the attention of his attorney, who has requested a remand of this matter for the purpose of affording the Veteran a VA medical examination.  

Based on the foregoing, the Board finds that a remand is warranted to determine whether the Veteran's military service, to include exposure to the alleged toxins, caused his diagnosed colorectal cancer.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006). 


Accordingly, the case is REMANDED for the following action:

1.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran's colorectal cancer is related to the Veteran's military service.  Access to the claims file must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have colorectal cancer? 

(b)  If so, did such disorder have its onset during active duty, within one year of active duty, or was such condition caused or aggravated by the Veteran's military service?  In this regard, the examiner is asked to comment on the Veteran's service treatment treatment records, to include a notation of irritable bowel syndrome.  The examiner is also asked to comment on multiple lay statements in the Veteran claims file indicating possible exposure to various toxins, including  trichloroethylene, zinc, mercury, lead, lubricating and fuel oils, and asbestos.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

2.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


